Motion Granted and Order filed July 27, 2013.




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-13-00551-CV


                        IN RE STATE FARM LLOYDS


                          ORIGINAL PROCEEDING
                            WRIT OF MANDAMUS
                       Trial Court Cause Nos. 2010-61039
                               11th District Court
                              Harris County, Texas

                                    ORDER

      On June 26, 2013, relator, State Farm Lloyds, filed a petition for writ of
mandamus in this court. See Tex. Gov’t Code § 22.221. Relator asks this court to
order the Honorable Mike D. Miller, Judge of the 11th District Court in Harris
County, Texas, to set aside his order dated June 24, 2013, entered in trial court
cause number 2010-61039, styled Candelario and Maria Fuentes v. State Farm
Lloyds. Relator claims the trial court abused its discretion in compelling production
of irrelevant and burdensome discovery and it has no adequate remedy by appeal.
      Relator has also filed a motion for a temporary stay of the trial court’s order.
See Tex. R. App. P. 52.8(b), 52.10. The real parties-in-interest filed a response in
opposition to the motion. It appears from the facts stated in the petition that
relator’s request for relief requires further consideration and that relator will be
prejudiced unless immediate temporary relief is granted.

      We therefore GRANT relator’s motion and ORDER the trial court’s June
24, 2013 order in trial court cause number 2010-61039, styled Candelario and
Maria Fuentes v. State Farm Lloyds, STAYED until a final decision by this court
on relator’s petition for writ of mandamus, or until further order of this court.

      In addition, the court requests the real parties-in-interest, Candelario and
Maria Fuentes, to file a response to the petition for writ of mandamus on or before
July 5, 2013.


                                   PER CURIAM

Panel consists of Chief Justice Hedges and Justices Frost and Donovan.




                                           2